UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 7, 2012 (May 3, 2012) TRACTOR SUPPLY COMPANY (Exact name of registrant as specified in its charter) Delaware 000-23314 13-3139732 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 200 Powell Place, Brentwood, Tennessee (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (615) 440-4000 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. The 2012 Annual Meeting of Stockholders of Tractor Supply Company (the “Company”) was held on May 3, 2012.At the meeting, the stockholders elected each of the Company’s nominees for director to serve until the next annual meeting of stockholders and until such director’s successor is duly elected and qualified. In addition, at the meeting, the stockholders ratified the reappointment of Ernst & Young LLP as the Company'sindependent registered public accounting firm for the fiscal year ending December 29, 2012, and voted in favor of the compensation of the named executive officers of the Company, on an advisory and non-binding basis. The voting results of the director elections, ratification of thereappointment of Ernst & Young LLP, and advisory vote on the compensation of the named executive officers, which were described in more detail in the definitive proxy statement relating to the 2012 Annual Meeting of Stockholders that the Company filed with the Securities and Exchange Commission on March 20, 2012, are set forth below. (1)Each director was elected by the followingtabulation: For Withheld Broker Non-Votes James F. Wright Johnston C. Adams Peter D. Bewley Jack C. Bingleman Richard W. Frost Cynthia T. Jamison George MacKenzie Edna K. Morris (2)Ratification of the reappointment of Ernst & Young LLP as the Company's independent registered public accounting firm for the fiscal year ending December 29, 2012 was approved by the following tabulation: For Withheld Abstain (3)The compensation of the named executive officers of the Company was approved, on an advisory and non-binding basis by the following tabulation: For Against Abstain Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Tractor Supply Company May 7, 2012 By: /s/ Anthony F. Crudele Name: Anthony F. Crudele Title: Executive Vice President - Chief Financial Officer and Treasurer
